AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made and
entered into on May 7, 2007 by and among BANK OF AMERICA, N.A., a national
banking association, (“BA”), in its capacity as collateral and administrative
agent for the Lenders under the Loan Agreement (as hereinafter defined) (BA, in
such capacity, the “Agent”), and BA as Lender under the Loan Agreement (BA,
together with the various financial institutions listed on the signature pages
hereof, in such capacity, the “Lenders”), and INTEGRATED ELECTRICAL SERVICES,
INC., a Delaware corporation (“Parent”), and each of the Subsidiaries of Parent
listed on Annex I attached hereto (Parent and such Subsidiaries of Parent being
herein referred to collectively as the “Borrowers”), and the Subsidiaries of
Parent listed on Annex II attached hereto (such Subsidiaries being referred to
herein as the “Guarantors”, and Borrowers and Guarantors being referred to
herein as the “Credit Parties”).

RECITALS

A.         Agent, Lenders and Credit Parties have entered into that certain Loan
and Security Agreement, dated as of May 12, 2006 (the Loan and Security
Agreement, as amended, being referred to herein as the “Loan Agreement”).

B.         Credit Parties, Agent and Lenders desire to amend the Loan Agreement
as hereinafter set forth, subject to the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

AGREEMENT

ARTICLE I

Definitions

1.01      Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II

Amendments

Effective as of the respective date hereinafter specified, the Loan Agreement is
hereby amended as follows:

2.01      Amendment and Restatement of Section 9.2.24 of the Loan Agreement.
Effective as of the date hereof, Section 9.2.24 of the Loan Agreement is amended
and restated in its entirety to read as follows:

“9.2.24  Prepayment of Tranche B Loan. Make any prepayment on account of the
Tranche B Loan other than the Allowed Tranche B Loan

 



Prepayment, unless such payment is not prohibited by the Intercreditor
Agreement”

2.02      Deletion of Section 9.3.5 of the Loan Agreement. Effective as of the
date hereof, Section 9.3.5 of the Loan Agreement is hereby deleted in its
entirety and replaced with the phrase “[Intentionally Omitted]”.

2.03      Deletion of Section 9.3.6 of the Loan Agreement. Effective as of the
date hereof, Section 9.3.6 of the Loan Agreement is hereby deleted in its
entirety and replaced with the phrase “[Intentionally Omitted]”.

2.04      Amendment and Restatement of Section 9.3.8 of the Loan Agreement.
Effective as of the date hereof, Section 9.3.8 of the Loan Agreement is amended
and restated in its entirety to read as follows:

“9.3.8.  Leverage Ratio. Maintain a Leverage Ratio, on a Consolidated basis,
tested monthly on the last day of each calendar month on a trailing twelve
calendar month basis, beginning October 31, 2006, of not more than the ratio set
forth below opposite the relevant date set forth below:

Period Ending

Leverage Ratio

October 31, 2006

4.75:1.00

November 30, 2006

4.75:1.00

December 31, 2006

4.75:1.00

January 31, 2007

4.75:1.00

February 28, 2007

4.75:1.00

March 31, 2007

4.75:1.00

April 30, 2007 and last day of each month thereafter.

4.25:1.00

Notwithstanding the foregoing, for the period ending on the last day of the
month in which the Allowed Tranche B Loan Prepayment occurs and for each period
ending on the last day of each month thereafter, the maximum Leverage Ratio
shall be 4.00:1.00.”

2.05      Amendment of Appendix A of the Loan Agreement. Effective as of the
date hereof, Appendix A of the Loan Agreement is amended by adding the following
definition thereto in correct alphabetical order:

“Allowed Tranche B Loan Prepayment – a one-time principal prepayment of the
Tranche B Loan in the amount of $15,000,000 (plus any applicable prepayment
penalty not to exceed $825,000).”

 



 

2.06       Amendment Fee. Credit Parties agree to pay to Agent an amendment fee
of $75,000, which amendment fee shall be deemed fully earned and non-refundable
as of the date of execution of this Amendment, which amendment fee shall be due
and payable in full upon the date of execution of this Amendment.

ARTICLE III

No Waiver  

3.01      No Waiver. Except as specifically provided in this Amendment, nothing
in this Amendment shall directly or indirectly whatsoever either: (i) be
construed as a waiver of any covenant or provision of the Loan Agreement, any
other Loan Document or any other contract or instrument or (ii) impair,
prejudice or otherwise adversely affect any right of Agent or Lender at any time
to exercise any right, privilege or remedy in connection with the Loan
Agreement, any other Loan Document or any other contract or instrument, or
(iii) constitute any course of dealing or other basis for altering any
obligation of Credit Parties or any right, privilege or remedy of Agent or
Lenders under the Loan Agreement, any other Loan Document or any other contract
or instrument or constitute any consent by Agent or Lenders to any prior,
existing or future violations of the Loan Agreement or any other Loan Document.
Credit Parties hereby agree and acknowledge that hereafter Credit Parties are
expected to strictly comply with their duties, obligations and agreements under
the Loan Agreement and the other Loan Documents.

ARTICLE IV

Conditions Precedent

4.01      Conditions to Effectiveness. The effectiveness of this Amendment
(including the agreements and waiver contained herein) is subject to the
satisfaction of the following conditions precedent in a manner satisfactory to
Agent, unless specifically waived in writing by Agent:

(a)        Agent shall have received this Amendment, duly executed by each of
the Credit Parties.

(b)        The representations and warranties contained herein and in the Loan
Agreement and the other Loan Documents, as each is amended hereby, shall be true
and correct in all material respects as of the date hereof, as if made on the
date hereof, except for those representations and warranties specifically made
as of an earlier date, which shall be true and correct in all material respects
as of such earlier date.

(c)        After giving effect to the provisions of this Amendment, no Default
or Event of Default shall have occurred and be continuing, unless such Default
or Event of Default has been otherwise specifically waived in writing by Agent.

(d)        All organizational proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be reasonably satisfactory to Agent
and its legal counsel.

(e)        Agent shall have received, in immediately available funds, payment of
the amendment fee required to be paid by Credit Parties to Agent pursuant to the
provisions of Section 2.06 hereof.

 



 

ARTICLE V

Ratifications, Representations and Warranties

5.01      Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Each Credit Party and Lenders and Agent agree
that the Loan Agreement and the other Loan Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.

5.02      Representations and Warranties. Each Credit Party hereby represents
and warrants to Lenders and Agent that (a) the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith have been authorized by all requisite
organizational action on the part of such Credit Party and will not violate the
organizational or governing documents of such Credit Party; (b) the
representations and warranties contained in the Loan Agreement, as amended
hereby, and any other Loan Document are true and correct in all material
respects on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date, except for those
representations and warranties specifically made as of an earlier date, which
shall be true and correct in all material respects as of such earlier date;
(c) no Default or Event of Default under the Loan Agreement, as amended hereby,
has occurred and is continuing, unless such Default or Event of Default has been
specifically waived in writing by Agent; (d) each Credit Party is in material
compliance with all covenants and agreements contained in the Loan Agreement and
the other Loan Documents, as amended hereby; and no Credit Party has amended its
organizational or governing documents since the date of execution of the Loan
Agreement.

ARTICLE VI

Miscellaneous Provisions

6.01      Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Lender or Agent or any closing shall affect
the representations and warranties or the right of Lender or Agent to rely upon
them.

6.02      Reference to Loan Agreement. Each of the Loan Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Loan Agreement, as amended hereby, are hereby amended so
that any reference in the Loan Agreement and such other Loan Documents to the
Loan Agreement shall mean a reference to the Loan Agreement, as amended hereby,
and any reference in the Loan Agreement and such other Loan Documents to any
other Loan Document amended by the provisions of this Amendment shall mean a
reference to such other Loan Documents, as amended hereby.

 



 

6.03      Expenses of Lender. As provided in the Loan Agreement, each Credit
Party agrees to pay on demand all costs and out-of-pocket expenses incurred by
Agent in connection with the preparation, negotiation, and execution of this
Amendment and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Agent’s legal counsel, and all costs and
out-of-pocket expenses incurred by Agent in connection with the enforcement or
preservation of any rights under the Loan Agreement, as amended hereby, or any
other Loan Documents, including, without, limitation, the costs and fees of
Agent’s legal counsel and consultants retained by Agent or retained by Agent’s
legal counsel.

6.04      Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

6.05      Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lenders and Agent and each Credit Party and their respective
successors and assigns, except that no Credit Party may assign or transfer any
of its rights or obligations hereunder without the prior written consent of
Lender and Agent.

6.06      Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

6.07      Effect of Waiver. No consent or waiver, express or implied, by Lenders
or Agent to or for any breach of or deviation from any covenant or condition by
any Credit Party shall be deemed a consent to or waiver of any other breach of
the same or any other covenant, condition or duty.

6.08      Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

6.09      Applicable Law. THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.

6.10      Final Agreement. THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A

 



WRITTEN AGREEMENT SIGNED BY EACH CREDIT PARTY AND LENDERS AND AGENT.

6.11      Release. EACH CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER OR AGENT. EACH CREDIT PARTY HEREBY VOLUNTARILY
AND KNOWINGLY RELEASES AND FOREVER DISCHARGES LENDERS AND AGENT AND ITS
RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH ANY CREDIT PARTY MAY NOW OR HEREAFTER HAVE AGAINST LENDERS OR
AGENT OR ITS RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS,”
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR
OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

 



 

IN WITNESS WHEREOF, this Amendment has been executed on April __, 2007, to be
effective as the respective date set forth above.

AGENT:

 

BANK OF AMERICA, N.A., as Agent

 

 

By:

Name:________________________________________

Title:_________________________________________

LENDERS:

 

BANK OF AMERICA, N.A.

 

 

By:

Name:________________________________________

Title:_________________________________________

 

WELLS FARGO FOOTHILL, LLC

 

By:

Name:________________________________________

Title:_________________________________________

 

THE CIT GROUP/BUSINESS CREDIT, INC.

 

 

By:

Name:________________________________________

Title:_________________________________________

 



 

CREDIT PARTIES:

INTEGRATED ELECTRICAL SERVICES, INC.

By:

 

 

Curt L. Warnock

                Senior Vice President

 



 

ALADDIN-WARD ELECTRIC & AIR, INC.

AMBER ELECTRIC, INC.

ARC ELECTRIC, INCORPORATED

BACHOFNER ELECTRIC, INC.

BEAR ACQUISITION CORPORATION

BRYANT ELECTRIC COMPANY, INC.

BW/BEC, INC.

BW CONSOLIDATED, INC.

CHARLES P. BAGBY CO., INC.

COLLIER ELECTRIC COMPANY, INC.

COMMERCIAL ELECTRICAL CONTRACTORS, INC.

CROSS STATE ELECTRIC, INC.

CYPRESS ELECTRICAL CONTRACTORS,INC.

DANIEL ELECTRICAL CONTRACTORS, INC.

DANIEL ELECTRICAL OF TREASURE COAST,

INC.

DANIEL INTEGRATED TECHNOLOGIES, INC.

DAVIS ELECTRICAL CONSTRUCTORS, INC.

ELECTRO-TECH, INC.

EMC ACQUISITION CORPORATION

FEDERAL COMMUNICATIONS GROUP, INC.

GENERAL PARTNER, INC.

HATFIELD REYNOLDS ELECTRIC COMPANY

HOLLAND ELECTRICAL SYSTEMS, INC.

HOUSTON-STAFFORD ELECTRIC HOLDINGS

III, INC.

HOUSTON-STAFFORD MANAGEMENT LLC

ICS HOLDINGS LLC

IES ALBUQUERQUE, INC.

IES AUSTIN, INC.

IES AUSTIN MANAGEMENT LLC

IES CHARLESTON, INC.

IES CHARLOTTE, INC.

IES COLLEGE STATION, INC.

IES COLLEGE STATION MANAGEMENT LLC

IES COMMUNICATIONS, INC.

IES CONTRACTORS MANAGEMENT LLC

IES DECATUR, INC.

IES EAST MCKEESPORT, INC.

IES ENC, INC.

IES ENC MANAGEMENT, INC.

IES HOUSTON RESOURCES, INC.

IES MERIDIAN, INC.

IES NEW IBERIA, INC.

IES OKLAHOMA CITY, INC.

 



 

IES OPERATIONS GROUP, INC.

IES PROPERTIES, INC.

IES PROPERTIES MANAGEMENT, INC.

IES RALEIGH, INC.

IES RAPID CITY, INC.

IES RESIDENTIAL GROUP, INC.

IES SPECIALTY LIGHTING, INC.

IES VALDOSTA, INC.

IES VENTURES INC.

IES WILSON, INC.

INTEGRATED ELECTRICAL FINANCE, INC.

INTELLIGENT BUILDING SOLUTIONS, INC.

KAYTON ELECTRIC, INC.

KEY ELECTRICAL SUPPLY, INC.

LINEMEN, INC.

MARK HENDERSON, INCORPORATED

MENNINGA ELECTRIC, INC.

MID-STATES ELECTRIC COMPANY, INC.

MILLS ELECTRICAL CONTRACTORS, INC.

MILLS MANAGEMENT LLC

MITCHELL ELECTRIC COMPANY, INC.

M-S SYSTEMS, INC.

MURRAY ELECTRICAL CONTRACTORS, INC.

NBH HOLDING CO., INC.

NEAL ELECTRIC MANAGEMENT LLC

NEW TECHNOLOGY ELECTRICAL

CONTRACTORS, INC.

NEWCOMB ELECTRIC COMPANY, INC.

PAN AMERICAN ELECTRIC COMPANY, INC.

PAN AMERICAN ELECTRIC, INC.

PAULIN ELECTRIC COMPANY, INC.

PRIMENET, INC.

PRIMO ELECTRIC COMPANY

RAINES ELECTRIC CO., INC.

RAINES MANAGEMENT LLC

RIVIERA ELECTRIC, LLC

RKT ELECTRIC, INC.

ROCKWELL ELECTRIC, INC.

RODGERS ELECTRIC COMPANY, INC.

RON’S ELECTRIC, INC.

SEI ELECTRICAL CONTRACTOR, INC.

SPECTROL, INC.

 



 

THOMAS POPP & COMPANY

VALENTINE ELECTRICAL, INC.

WRIGHT ELECTRICAL CONTRACTING, INC.

 

 

By:

 

 

Curt L. Warnock

 

Vice President

 

 

IES CONTRACTORS, INC.

 

Name:

 

 

Curt L. Warnock

 

Secretary

 

 

 

IES REINSURANCE, LTD.

 

Name:

 

 

Curt L. Warnock

 

President

 

 

BEXAR ELECTRIC COMPANY, LTD.

By:

BW/BEC, Inc., its general partner

 

Name:

 

 

Curt L. Warnock

 

Vice President

 

 

HAYMAKER ELECTRIC, LTD

By:

General Partner, Inc., its general partner

 

Name:

 

 

Curt L. Warnock

 

Vice President

 

 

HOUSTON-STAFFORD ELECTRICAL CONTRACTORS LP

By:

Houston-Stafford Management LLC, its general partner

 

Name:

 

 

Curt L. Warnock

Vice President

 



 

IES AUSTIN HOLDING LP

By:

IES Austin Management LLC, its general partner

 

Name:

 

 

Curt L. Warnock

 

Vice President

 

 

IES COLLEGE STATION HOLDINGS, LP

By:

IES College Station Management LLC, its general partner

 

Name:

 

 

Curt L. Warnock

 

Vice President

 

 

IES FEDERAL CONTRACT GROUP, L.P.

By:

IES Contractors Management LLC

 

Name:

 

 

Curt L. Warnock

 

Vice President

 

 

IES MANAGEMENT ROO, LP

By:

Neal Electric Management LLC, its general partner

 

Name:

 

 

Curt L. Warnock

 

Vice President

 

 

IES MANAGEMENT, LP

By:

IES Residential Group, Inc., its general partner

 

Name:

 

 

Curt L. Warnock

Vice President

 

IES PROPERTIES, LP

By:

IES Properties Management, Inc., its general partner

 

Name:

 

 

Curt L. Warnock

Vice President

 



 

MILLS ELECTRIC LP

By:

Mills Management LLC

 

Name:

 

 

Curt L. Warnock

 

Vice President

 

 

NEAL ELECTRIC LP

By:

BW/BEC, Inc., its general partner

 

Name:

 

 

Curt L. Warnock

 

Vice President

 

 

RAINES ELECTRIC LP

By:

Raines Management LLC, its general partner

 

Name:

 

 

Curt L. Warnock

                Vice President

 



 

BEXAR ELECTRIC II LLC

BW/BEC II LLC

BW/BEC, L.L.C.

HOUSTON-STAFFORD HOLDINGS II LLC

HOUSTON-STAFFORD HOLDINGS LLC

IES AUSTIN HOLDINGS II LLC

IES AUSTIN HOLDINGS LLC

IES COLLEGE STATION HOLDINGS II LLC

IES COLLEGE STATION HOLDINGS LLC

IES CONTRACTORS HOLDINGS LLC

IES HOLDINGS II LLC

IES HOLDINGS LLC

IES PROPERTIES HOLDINGS II LLC

MILLS ELECTRIC HOLDINGS II LLC

MILLS ELECTRICAL HOLDINGS LLC

RAINES HOLDINGS II LLC

RAINES HOLDINGS LLC

 

 

By:

        Victor Duva, Manager

 



 

IES PROPERTIES HOLDINGS, INC.

 

 

By:

 

 

Victor Duva, President

 

 



 

Annex I

Borrowers

 

Aladdin-Ward Electric & Air, Inc.

Florida

 

Amber Electric, Inc.

Florida

 

ARC Electric, Incorporated

Delaware

 

Bachofner Electric, Inc.

Delaware

 

Bexar Electric Company, Ltd.

Texas

 

Bryant Electric Company, Inc.

North Carolina

 

Charles P. Bagby Co., Inc

Alabama

 

Collier Electric Company, Inc.

Florida

 

Commercial Electrical Contractors, Inc.

Delaware

 

Cross State Electric, Inc.

California

 

Cypress Electrical Contractors, Inc.

Delaware

 

Daniel Electrical Contractors, Inc.

Florida

 

Daniel Electrical of Treasure Coast, Inc.

Florida

 

Daniel Integrated Technologies, Inc.

Florida

 

Davis Electrical Constructors, Inc.

South Carolina

 

Electro-Tech, Inc.

Nevada

 

Federal Communications Group, Inc.

Delaware

 

Hatfield Reynolds Electric Company

Arizona

 

Haymaker Electric, Ltd.

Alabama

 

Holland Electrical Systems, Inc

Delaware

 

Houston-Stafford Electrical Contractors LP

Texas

 

IES Contractors, Inc

Delaware

 

IES Federal Contract Group, LP

Texas

 

IES Houston Resources, Inc

Texas

 

IES Management LP

Texas

 

IES Management ROO, LP

Texas

 

IES Properties LP

Texas

 

IES Ventures, Inc.

Delaware

 

Integrated Electrical Finance, Inc.

Delaware

 

Integrated Electrical Services, Inc.

Delaware

 

Kayton Electric, Inc.

Nebraska

 

Key Electrical Supply, Inc.

Texas

 

Mark Henderson, Incorporated

Delaware

 

Menninga Electric, Inc.

Delaware

 

Mid-States Electric Company, Inc.

Delaware

 

Mills Electric LP

Texas

 

Mitchell Electric Company, Inc.

Arizona

 

M-S Systems, Inc.

Tennessee

 

Murray Electrical Contractors, Inc.

Delaware

 

 

 



 

 

Neal Electric LP

Texas

 

New Technology Electrical Contractors, Inc.

Delaware

 

Newcomb Electric Company, Inc.

Delaware

 

Pan American Electric, Inc.

Tennessee

 

Paulin Electric Company, Inc.

Delaware

 

PrimeNet, Inc.

Delaware

 

Primo Electric Company

Delaware

 

Raines Electric LP

Texas

 

Riviera Electric, LLC

Delaware

 

Rockwell Electric, Inc.

Delaware

 

Rodgers Electric Company, Inc.

Washington

 

Ron’s Electric, Inc.

Delaware

 

SEI Electrical Contractor, Inc.

Florida

 

Spectrol, Inc.

Delaware

 

Thomas Popp & Company

Ohio

 

Valentine Electrical, Inc.

Delaware

 

 

 



 

Annex II

Guarantors

 

Bear Acquisition Corporation

Delaware

 

Bexar Electric II LLC

Arizona

 

BW Consolidated, Inc.

Nevada

 

BW/BEC II LLC

Arizona

 

BW/BEC, Inc.

Delaware

 

BW/BEC, LLC

Nevada

 

General Partners, Inc.

Alabama

 

Houston-Stafford Electric Holdings III, Inc.

Delaware

 

Houston-Stafford Holdings II LLC

Delaware

 

Houston-Stafford Holdings LLC

Arizona

 

Houston-Stafford Management LLC

Arizona

 

ICS Holdings LLC

Arizona

 

IES Charleston, Inc.

South Carolina

 

IES Communications, Inc.

Delaware

 

IES Contractors Holdings LLC

Arizona

 

IES Contractors Management LLC

Arizona

 

IES ENC Management, Inc.

Delaware

 

IES ENC, Inc.

Delaware

 

IES Holdings II LLC

Delaware

 

IES Holdings LLC

Arizona

 

IES Houston Resources, Inc.

Texas

 

IES Operations Group, Inc.

Delaware

 

IES Properties Holding, Inc.

Delaware

 

IES Properties Holdings II LLC

Arizona

 

IES Properties Management, Inc.

Delaware

 

IES Properties, Inc

Delaware

 

IES Rapid City, Inc.

South Dakota

 

IES Reinsurance, Ltd.

Bermuda

 

IES Residential Group, Inc.

Delaware

 

IES Specialty Lighting, Inc.

Delaware

 

Intelligent Buildings Solutions, Inc.

Delaware

 

Linemen, Inc.

Delaware

 

Mills Electric Contractors, Inc.

Delaware

 

Mills Electric Holdings II LLC

Delaware

 

Mills Electrical Holdings LLC

Arizona

 

Mills Management LLC

Arizona

 

Neal Electric Management LLC

Arizona

 

Pan American Electric Company, Inc.

New Mexico

 

Raines Electric Co., Inc.

Delaware

 

Raines Holdings II LLC

Delaware

 

Raines Holdings LLC

Arizona

 

Raines Management LLC

Arizona

 

 

 



 

 

Summit Electric of Texas, Inc.

Delaware

 

EMC Acquisition Corporation

Delaware

 

 

IES New Iberia, Inc.

Delaware

 

 

IES Albuquerque, Inc.

New Mexico

 

 

IES Austin Holding LP

Texas

 

 

IES Austin Holdings II LLC

Delaware

 

 

IES Austin Holdings LLC

Arizona

 

 

IES Austin Management LLC

Arizona

 

 

IES Austin, Inc.

Delaware

 

 

IES Charlotte, Inc.

Delaware

 

 

IES College Station Holdings II, LLC

Delaware

 

 

IES College Station Holdings LLC

Arizona

 

 

IES College Station Holdings LP

Texas

 

 

IES College Station Management LLC

Arizona

 

 

IES College Station, Inc.

Delaware

 

 

IES Decatur, Inc.

Delaware

 

 

IES East McKeesport, Inc.

Delaware

 

 

IES Meridian, Inc.

Delaware

 

 

IES Oklahoma City, Inc.

Delaware

 

 

IES Raleigh, Inc.

Delaware

 

 

IES Valdosta Inc

Georgia

 

 

IES Wilson, Inc.

Delaware

 

 

NBH Holding Co., Inc,

Delaware

 

 

RKT Electric, Inc.

Delaware

 

 

Wright Electrical Contracting, Inc.

Delaware

 

 

 

 

 

 

 